Citation Nr: 1219417	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  08-24 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a left foot disorder, to include as secondary to his service-connected right foot.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1970 to February 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  


FINDINGS OF FACT

1.  In November 2005, the RO issued a rating decision which denied the Veteran's claim of entitlement to service connection for a left foot disorder.  Although provided notice of this decision that same month, the Veteran did not perfect an appeal as to that decision.

2.  Since the unappealed rating decision in November 2005, the additional evidence received is duplicative, cumulative, or redundant of evidence previously considered, is not material as it does not relate to an unestablished fact necessary to substantiate the Veteran's claim, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection to a left foot disorder.  


CONCLUSION OF LAW

Evidence submitted to reopen the November 2005 unappealed rating decision is not new and material, and therefore, the claim of entitlement to service connection for a left foot disorder is not reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Prior to the initial adjudication of the Veteran's claim to reopen the issue of entitlement to service connection for a left foot disorder, October 2006 and January 2007 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006) (holding that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish entitlement to the underlying claim).  These letters also essentially requested that the Veteran provide any evidence in his possession that pertained to his claim.  38 C.F.R. § 3.159(b)(1).  Further, the purpose behind the notice requirement has been satisfied as the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009). 

The Veteran's service treatment records, as well as private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA did not provide the Veteran with a medical examination with regard to his claim to reopen the issue of entitlement to service connection for a left foot disorder.  "Nothing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  As new and material evidence has not been received to reopen the claim for service connection for a left foot disorder, there is no duty to provide an examination.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).  There is no indication in the record that any other additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992). 

The RO denied the Veteran's initial claim of entitlement to service connection for a left foot disorder in a November 2005 rating decision on the basis that a left foot disorder was not shown in service and the current left foot disorder was not shown to be related to his military service.  Although the Veteran received notice of this decision and his appellate rights, he did not initiate an appeal.  See 38 C.F.R. § 20.302(b).  Accordingly, the November 2005 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In October 2006, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a left foot disorder.  This claim was denied by the RO in an August 2007 rating decision on the basis that new and material evidence had not been submitted.  The RO's determinations are not binding on the Board.  Accordingly, and the Board must decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted). 

Evidence in the claims file at the time of the November 2005 unappealed rating decision included the Veteran's claim received in July 2005, the Veteran's service treatment records from March 1970 to February 1973, and private treatment records, dated from June 2005 to July 2005.  

The Veteran's service treatment records demonstrated that he fractured the third metatarsal on his right foot in April 1970 and May 1970, and was issued physical profiles relating to this injury.  The Veteran's service treatment records do not document a diagnosis of a left foot disorder during the his active military service.  

The private treatment records considered in 2005 include x-rays performed on June 17, 2005.  These x-rays indicated that there was no fracture of the metatarsals or tarsal area, but showed a chronic deformity of the third metatarsophalangeal joint.  After reading the June 2005 x-rays, E.R.S., M.D., concluded that the results "could" represent an old injury, and the findings were similar in appearance to "chronic stress osteonecrosis as in Panner's (Kohler II) disease," and an assessment of "left foot injury with [a] possible fracture of the third metatarsophalangeal joint superimposed on chronic osteonecrosis" was rendered.  A report from C.M., M.D., on June 22, 2005, reported that the Veteran injured his left foot when he "stepped down onto a piece of wood block that had been sawed" while working on June 1, 2005.  Dr. M. stated that the Veteran denied any previous injury to his left foot and that he was "unaware" of any chronic disorder relating to his left foot.  The diagnosis was a left foot injury, with possible fracture of the third metacarpal phalangeal joint, superimposed on chronic osteonecrosis.  Dr. M. reported on examination of the Veteran on June 28, 2005, that due to the Veteran's symptoms, the likelihood of a fracture of the third metacarpal phalangeal joint was greater than originally thought.  On July 12, 2005, Dr. M. reported that the Veteran continued to have symptoms.  A July 12, 2005 x-ray report from Y.S.K., M.D., indicated that there was no change from the June 17, 2005 x-ray and provided a diagnosis of "[o]ld avascular necrosis involving the head of the third metatarsal bone" with "[n]o acute fracture or dislocation."  On July 19, 2005, Dr. M. indicated that the Veteran's symptoms had improved.  

The Veteran's claim for entitlement to service connection was received by VA on July 19, 2005.  The Veteran stated that he broke his left foot in boot camp during his military service.  

Since the November 2005 rating decision, the evidence of record includes private treatment records from Dr. M., dated from June 2005 to July 2005, a February 2006 statement from J.D.Q., M.D., VA treatment records dated from September 2006 to September 2010, private treatment records from L.O., M.D., dated from September 2006 to October 2007, and statements from the Veteran.  

In a June 2006 rating decision, service connection was granted for posttraumatic arthritis of the third metatarsal head of the right foot, effective from February 17, 2006.  In his October 2006 statement, the Veteran asserted that his left foot disorder was secondary to his service-connected post traumatic arthritis of the third metatarsal head of the right foot.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

This theory of causation was not addressed by the RO in the 2005 final rating decision.  However, a claim based on a new theory of entitlement is not a new claim, but constitutes a claim to reopen the previously denied claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  A new theory of causation for service connection for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim but rather is regarded as a claim to reopen the previously denied claim, and if the evidence supporting the new theory of causation constitutes new and material evidence, then VA must reopen the claim.  See Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); see also Robinson v. Peake, 21 Vet. App. 545, 550 (2008), citing Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd, 421 F.3d 426, 1346, 1349 (Fed. Cir. 2005) (noting that a final denial on one theory is a final denial on all theories).  Therefore, new and material evidence is required to reopen the issue of entitlement to service connection for a left foot disorder.  

The private treatment records dated from June 2005 to July 2005 are duplicative, and therefore cannot be considered new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

In a February 2006 statement, Dr. Q. noted that the Veteran reported that he injured his left foot seven months previously and was told that he had a fracture.  X-rays of the left foot showed Freiberg's disease, which had consolidated.  There was no evidence of an acute trauma to the left foot.  The clinical diagnosis was Freiberg's disease of the left foot, with a history of osteoporosis.  While this particular left foot disorder was not diagnosed at the time of the November 2005 rating decision, it is not "new" as it is cumulative, as a left foot disorder was considered at the time of the November 2005 rating decision.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (affirming its previous holdings that evidence is not new if it is cumulative); see Struck v. Brown, 9 Vet. App. 145, 151 (1996); see also 66 Fed. Reg. 17,834, 17,838 (Apr. 4, 2001) (noting that amendments to 38 C.F.R. § 3.156 were intended to clarify that new evidence meant evidence that was not redundant or cumulative).

The Veteran's VA treatment records dated from September 2006 to September 2010, demonstrate that the Veteran continually sought treatment for symptomatology associated with his left foot.  Specifically, a September 2006 x-ray indicated stable degenerative changes at the third left metatarsal and minimal degenerative changes at the first left metatarsophalangeal joint.  There was no evidence of an acute fracture or dislocation.  Later that month, the Veteran underwent surgical arthroplasty of the third left metatarsophalangeal joint, with a total silicone joint implant of the third left metacarpal phalangeal joint.  

Moreover, private treatment records from Dr. O. dated from September 2006 to October 2007, show that the Veteran continually sought treatment for symptomatology associated with his left foot.  

While the VA and private treatment records show continued treatment for a left foot disorder, evidence of a left foot disorder was considered at the time of the November 2005 rating decision and therefore, is cumulative.  As such, this evidence is not "new."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (affirming its previous holdings that evidence is not new if it is cumulative); see Struck v. Brown, 9 Vet. App. 145, 151 (1996); see also 66 Fed. Reg. 17,834, 17,838 (Apr. 4, 2001) (noting that amendments to 38 C.F.R. § 3.156 were intended to clarify that new evidence meant evidence that was not redundant or cumulative).  

The Veteran asserted in a statement dated in June 2008 that he "broke" his left foot during his seventh week of basic training.  At the time of the November 2005 rating decision, the Veteran asserted that he broke his left foot during boot camp, and this evidence was considered.  Accordingly, the Veteran is just reiterating arguments he previously made in support of his claim and this evidence is not "new."  Id.; see also Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  Although the Veteran contends that his left foot disorder is related to his service-connected right foot disorder, his lay assertions as to the causation of his left foot disorder are not new and material evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) (noting that "[l]ay assertions of medical causation cannot suffice to reopen a claim under 38 U.S.C. 5108."). 

Consequently, the Veteran has not submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for a left foot disorder.  As new and material evidence to reopen his finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the claim for entitlement to service connection for a left foot disorder is not reopened, and the appeal is denied.  



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


